Mb. Justice Wole
delivered the opinion of the court.
José Mulero Orellana, tbe appellant, was once tbe owner of a piece of property. In the year 1920 be sold it to Juan del Carmen Rosa. Tbe latter sold it in 1923 to Juan Cruz Rivera, but, not being content with tbis, in 1924 be made another sale of the same property to the appellant, José Mu-lero. Juan Cruz Rivera, as pointed out by appellee and as the evidence tends strongly to show, almost immediately by means of agents entered into possession of tbe said land. The appellant, Mulero, tried to obtain a dominion title therefor and was successfully opposed by Juan Cruz Rivera. It was a case of double sale, never recorded. Not only was Juan Cruz Rivera prior in time, but he took physical possession of tbe property. All in accordance with section 1376 of the Civil Code.
Tbe appellant, misconceiving the facts, and denying the *787physical possession of Juan Cruz Eivera, enters into a discussion of the effect of a civil sale, where the buyer does not actually enter into possession, but the facts are against him.
The judgment must be affirmed.